Citation Nr: 0621818	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-35 136	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for gastrointestinal 
disability other than duodenal ulcer and gastroesophageal 
reflux disease.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for alcoholism.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law 



ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska (RO).  

For the reasons indicated below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  


REMAND

VA's statutory "duty to notify" under the Veteran's Claims 
Assistance Act of 2000 (VCAA) requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  VA is also 
required to notify a claimant of the evidence needed to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this case, although a letter dated in July 2003 from the 
RO to the veteran discusses the "duty to notify" provisions 
of the VCAA, it does not discuss the evidence needed to 
substantiate claims for service connection for the 
disabilities at issue.  Consequently, there is no notice to 
the veteran of the evidentiary requirements for 
substantiating the claims for service connection for 
bilateral pes planus, bilateral hearing loss, 
gastrointestinal disability, a skin disorder, and alcoholism.  
Id.  


Based on the above, this case is REMANDED for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2005) 
and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the RO 
must take appropriate steps to ensure 
that the veteran is given notification of 
any additional evidence to be provided by 
VA and of evidence that must be provided 
by the veteran, as well as notification 
of the evidentiary requirements for 
substantiating his claims for service 
connection for bilateral pes planus, 
bilateral hearing loss, gastrointestinal 
disability other than duodenal ulcer and 
gastroesophageal reflux disease, a skin 
disorder, and alcoholism.  

2.  Thereafter, if any of the issues on 
appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his attorney.  After the 
veteran and his attorney have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).



